                       Case 3:18-cv-04978-JD Document 309-1 Filed 05/24/21 Page 1 of 4


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2      elizabeth.deeley@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   3      melanie.blunschi@lw.com
                       Nicole C. Valco (CA Bar No. 258506)
                   4      nicole.valco@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, CA 94111-6538
                       Tel.: +1.415.391.0600/Fax: +1.415.395.8095
                   6
                       Andrew B. Clubok (pro hac vice)
                   7
                           andrew.clubok@lw.com
                   8   Susan E. Engel (pro hac vice)
                           susan.engel@lw.com
                   9   555 Eleventh Street, N.W., Suite 1000
                       Washington, D.C. 20004
               10      Tel.: +1.202.637.2200/Fax: +1.202.637.2201
               11      Hilary H. Mattis (CA Bar No. 271498)
                         hilary.mattis@lw.com
               12      140 Scott Drive
                       Menlo Park, CA 94025
               13      Tel.: +1.650.328.4600/Fax: +1.650.463.2600
               14      Attorneys for Defendant Facebook, Inc.
               15

               16                               UNITED STATES DISTRICT COURT

               17                            NORTHERN DISTRICT OF CALIFORNIA

               18                                    SAN FRANCISCO DIVISION

               19
                       DZ RESERVE, and CAIN MAXWELL (d/b/a          Case No. 3:18-cv-04978 JD
               20      MAX MARTIALIS), individually and on
                       behalf of all others similarly situated,     DECLARATION OF MELANIE M.
               21
                                                                    BLUNSCHI IN SUPPORT OF
                                                Plaintiffs,         FACEBOOK, INC.’S
               22
                                     v.                             ADMINISTRATIVE MOTION FOR AN
               23                                                   EVIDENTIARY HEARING ON THE
                       FACEBOOK, INC.,                              MOTION FOR CLASS
               24                                                   CERTIFICATION
                                                Defendant.
               25
                                                                    Hon. James Donato
               26

               27

               28
                                                                        BLUNSCHI DECL. ISO ADMIN MOTION
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                              FOR EVIDENTIARY HEARING
                                                                                  CASE NO. 3:18-cv-04978 JD
                        Case 3:18-cv-04978-JD Document 309-1 Filed 05/24/21 Page 2 of 4


                   1           I, Melanie M. Blunschi, declare as follows:

                   2           1.      I am a partner with the law firm Latham & Watkins LLP and am counsel for

                   3   Defendant Facebook, Inc. (“Facebook”) in the above referenced litigation. I am licensed to

                   4   practice law in the State of California and am admitted to practice before this Court. I have

                   5   personal knowledge of the facts set forth herein, and if called upon to do so could competently

                   6   testify as follows.

                   7           2.      Pursuant to Civil Local Rule 7-11(a), I submit this declaration in support of

                   8   Facebook’s Administrative Motion for an Evidentiary Hearing on Plaintiffs’ Motion for Class

                   9   Certification. As explained herein and in the correspondence attached as Exhibit 1, the parties

               10      were unable to resolve this matter through stipulation.

               11              3.      On May 3, 2021, following Plaintiffs’ filing of their motion for class certification,

               12      Facebook contacted Plaintiffs to suggest that the parties reach an agreement and submit a

               13      stipulation to the Court proposing that the Court hold an evidentiary hearing on Plaintiffs’ motion

               14      for class certification and the parties’ competing evidence related to Federal Rule of Civil

               15      Procedure Rule 23.

               16              4.      Over the three weeks since my initial email, the parties have exchanged further

               17      emails discussing Facebook’s suggestion. Facebook’s position is that three of its four rebuttal

               18      experts should testify (Drs. Catherine Tucker, Steven Tadelis, and David Reibstein).

               19              5.      As the Parties appeared unable to reach agreement by email, I asked on May 19,

               20      20, and 21 for Plaintiffs to meet and confer with Facebook by phone. Plaintiffs’ counsel were

               21      unable to confer on those days, but as a courtesy and in hopes of reaching agreement, we agreed

               22      to wait until today (Monday, May 24) to speak. When setting the call for today, I emphasized the

               23      need to reach resolution on whether the Parties agreed there should be an evidentiary hearing of

               24      some type, given the fast-approaching hearing date.

               25              6.      When I spoke with Plaintiffs’ counsel this morning, they did not give any indication

               26      of whether they would agree to an evidentiary hearing but asked me to formalize the proposal from

               27      my emails and the telephone call into a proposed submission to the Court. I shared a proposed

               28                                                         1
                                                                                 BLUNSCHI DECL. ISO ADMIN MOTION
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                       FOR EVIDENTIARY HEARING
                                                                                           CASE NO. 3:18-cv-04978 JD
                        Case 3:18-cv-04978-JD Document 309-1 Filed 05/24/21 Page 3 of 4


                   1   stipulation with Plaintiffs earlier this afternoon and again asked Plaintiffs’ position on whether

                   2   they would agree to an evidentiary hearing of any type. I have exchanged several more emails

                   3   with Plaintiffs’ counsel since then, but they have been unwilling to state whether they agree that

                   4   some type of evidentiary hearing is appropriate.

                   5          7.      A true and correct copy of the email chain reflecting the parties’ discussions is

                   6   attached hereto as Exhibit 1.

                   7          8.      An evidentiary hearing (whether in a traditional or hot tub format) is appropriate at

                   8   this time given the competing expert evidence submitted in connection with Plaintiffs’ motion for

                   9   class certification, and Facebook’s pending motions to exclude two of Plaintiffs’ experts in

               10      connection with Plaintiffs’ motion for class certification. Though Facebook would prefer to

               11      present this as a joint proposal, the parties have not been able to reach agreement in the three weeks

               12      since we began these discussions. In light of the impending June 10 hearing date, Facebook

               13      believes it cannot wait any longer to make this proposal to the Court.

               14

               15             I declare under penalty of perjury that the foregoing is true and correct, and that I executed

               16      this Declaration on May 24, 2021, in Piedmont, California.

               17

               18                                                     By:       /s/ Melanie M. Blunschi
                                                                                Melanie M. Blunschi
               19                                                               Attorney for Defendant Facebook, Inc.
               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                            2
                                                                                  BLUNSCHI DECL. ISO OPPOSITION TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                  MOTION FOR CLASS CERTIFICATION
                                                                                            CASE NO. 3:18-cv-04978 JD
                        Case 3:18-cv-04978-JD Document 309-1 Filed 05/24/21 Page 4 of 4


                   1                                    ATTORNEY ATTESTATION
                   2          I, Elizabeth L. Deeley, attest pursuant to L.R. Civ. Rule 5-1(i)(3), that concurrence in the

                   3   filing of this Declaration of Melanie M. Blunschi in Support of Facebook, Inc.’s Administrative

                   4   Motion for an Evidentiary Hearing on the Motion for Class Certification has been obtained from

                   5   the signatory. I declare under penalty of perjury that the foregoing is true and correct.

                   6

                   7   Executed this 24th day of May 2021, in San Francisco, California.

                   8
                                                                             /s/ Elizabeth L. Deeley
                   9                                                         Elizabeth L. Deeley
               10                                                            of LATHAM & WATKINS LLP

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                         3
                                                                                BLUNSCHI DECL. ISO OPPOSITION TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                MOTION FOR CLASS CERTIFICATION
                                                                                          CASE NO. 3:18-cv-04978 JD
